_? Case 1:17-cv-05353-GBD Document 123 Filed

 

 

888 SEVENTH AVENUE
NEW YORK, NY 10019
www.bursor.com

 

 

 

 

 

November 18, 2019

Via ECF and FedEx

 

The Honorable George B. Daniels

United States District Court for the Southern District of New York aeuk Daniels, U.S.D.J.
500 Pearl Street ,

New York, New York 10007 . Datedy__.NOV 2 0 2019

 

Re: Parker v. United Industries Corp., Case No. 17-cv-05353-GBD, Letter re: Motion for
Materials to be Filed Under Seal

Dear Judge Daniels:

I represent Plaintiff in the above-captioned matter. Pursuant to Rule I.D of Your Honor’s
Individual Practices and Paragraph V.1 of the Stipulated Protective Order signed by the Court on
October 5, 2017 (ECF No. 15),! I respectfully request to file under seal (1) the confidential
portions of Exhibits 20, 23, 24, 27, 43, 65, 68, 69, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95 and 96 of
the Declaration of Yitzchak Kopel in Opposition to Defendant’s Motion for Summary Judgment
and in Opposition to Defendant’s Daubert Motions, (2) the portions of Plaintiff's Memorandum
of Law in Opposition to Defendant’s Motion for Summary Judgment that quote or reference
documents and/or deposition testimony previously designated by the parties as “confidential” or
“highly confidential,” (3) the portions of Plaintiff's Memorandums of Law in Opposition to
Defendant’s Daubert motions that quote or reference documents and/or deposition testimony
previously designated by the parties as “confidential” or “highly confidential,” and (4) the
portions of Plaintiff's Statement of Material Facts Pursuant to Local Rule 56.1 in Support of his
Opposition to Defendant’s Motion for Summary Judgment that quote or reference documents
and/or deposition testimony previously designated by the parties as “confidential” or “highly
confidential.”

These documents and deposition testimony contain information that the parties have
designated as “Confidential” or “Highly Confidential” under the Stipulated Protective Order.
Plaintiff therefore seeks to file the above documents under seal in accordance with his
obligations under the Court’s Protective Order.

I have attached herewith one full unredacted set of the documents that were filed earlier
today with redactions as Appendices A-E:

 

' Specifically, Section V.1 of the Protective Order states, “If a party files or seeks to file with the Court
material that another party has designated “Confidential” or “Highly Confidential” under this Order, the
filing party shall simultaneously file an ex parte application to seal the records that references this Order
and that specifically sets forth the terms of this paragraph. In doing so, the filing party shall only seek to
file under seal the portion of such material that is “Confidential” or “Highly Confidential.”
~ Case 1:17-cv-05353-GBD Document 123 Filed 11/18/19 Page 2 of 2

BURSORXFISHER Pace 2

Appendix A: _— Plaintiff’s Memorandum of Law in Opposition to Defendant’s
Motion for Summary Judgment

Appendix B: —_ Exhibits 20, 23, 24, 27, 43, 65, 68, 69, 86, 87, 88, 89, 90, 91, 92, 93,
94, 95 and 96 to the 11/18/19 Kopel Decl. (Defendant has designated
these portions of deposition testimony and documents as
“confidential” or “highly confidential”)

Appendix C: Plaintiff's Memorandum of Law in Opposition to Defendant’s
Motion to Exclude Expert Testimony of Dr. Scott W. Gordon

Appendix D: _Plaintiff’s Memorandum of Law in Opposition to Defendant’s
Motion to Exclude Expert Testimony of Colin B. Weir

Appendix E: _ Plaintiff’s Statement of Material Facts Pursuant to Local Rule 56.1

Cc:

in Support of his Opposition to Defendant’s Motion for Summary
Judgment

Very truly yours,

Up. Ker

Yitzchak Kopel

All counsel of record (via ECF)

 
